DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8-16, and 19-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kervinen et al. (US 2014/0263659 A1).
Regarding claim 1, Kervinen teaches an apparatus, comprising: a clothing article (abstract); a label sewn into an existing seam (225) of the clothing article (Fig. 2a); and an RFID inlay attached to the label (Fig. 1a), the RFID inlay comprising an RFID inlay substrate that comprises a fabric material [0051], an RFID antenna (140), and an integrated circuit (110).
Regarding claim 2, Kervinen teaches further comprising an adhesive layer, wherein the RFID inlay is secured to the label by the adhesive layer (glue, [0051]).
Regarding claim 4, Kervinen teaches wherein the RFID inlay is sewn to the label [0015].
Regarding claim 5, Kervinen teaches wherein the label is a fabric material [0051].
Regarding claim 8, Kervinen teaches wherein the RFID antenna is printed on the RFID inlay substrate [0090].
Regarding claim 9, Kervinen teaches wherein the RFID antenna and the integrated circuit are positioned between the RFID inlay substrate and the label when the RFID inlay substrate is secured to the label (Fig. 4a).
Regarding claims 10, 11-15, and 20, these claims are analogous to the claims above and are therefore also taught by Kervinen.
Regarding claim 16, Kervinen teaches wherein each integrated circuit is attached to each RFID antenna using a strap or interposer device (204 connecting top part of Fig. 2a with chip).
Regarding claim 19, Kervinen teaches further comprising encoding information on each of the plurality of RFID inlays [0088].
Regarding claims 21 and 22, Kervinen teaches wherein the seam is disposed at an edge of the article of clothing [0099].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 7, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kervinen in view of Green et al. (US 2003/0136503 A1). The teachings of Kervinen have been discussed above.
Regarding claim 3, 6, 7, 17, and 18, Kervinen lacks the pressure-sensitive adhesive and the manufacturing process steps of the claim language.
Green teaches wherein the adhesive layer comprises one or more of a pressure sensitive adhesive and a thermo-adhesive [0113]; wherein the fabric material is a woven fabric [0069], wherein the fabric comprises a natural fabric, a synthetic fabric, a linen, a denim, a twill, a satin, a chiffon, a corduroy, a tweed, or a canvas [0069]; further comprising performing a partial die cut around at least a portion of each of the plurality of RFID inlays [0070]; further comprising separating the length of the label base between each of the plurality of RFID inlays to form a plurality of individual RFID labels [0087].
Therefore, it would have been obvious to one of ordinary skill in the art to use manufacturing steps discussed by Green because it allows for efficient mass production of the labels. Labels need to be applied to each individual garment and therefore efficient mass production is incredibly beneficial.
Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Kervinen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876